internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-116720-00 plr-116723-00 plr-116724-00 plr-116726-00 plr-116727-00 plr-116729-00 date date legend taxpayers settlor trust agreement a b c petition petition order order court court bank state state code state code date date date plr-116720-00 year year dear this is in response to your letter dated date and prior correspondence requesting on behalf of taxpayers rulings under sec_61 sec_1001 and sec_2601 of the internal_revenue_code settlor created trust b and divided trust b into three separate trusts under trust agreement on date the trust established for the benefit of c is not at issue because the interests in the assets of that trust were vested in the sole remainder beneficiary of that trust after c’s death the two remaining trusts one for the benefit of a and the other for the benefit of b have been exempt from the generation-skipping_transfer gst tax article vii c of trust agreement provides that the trustees shall place all the remaining property listed and described in schedule a attached hereto in trust b and shall divide such trust b into three equal shares for the benefit of the donor’s three children a b and c and for their children the trustees shall each year collect the income from each share and shall pay over and distribute each year to the child of the donor for whom such share is set_aside for and during his natural life such portions of the income from said share and such portions of the principal of said share when the income is inadequate as may be necessary or desirable in the sound discretion of the trustees for the maintenance care and support of said child bearing in mind the circumstances and standard of living to which he shall have become accustomed article vii d of trust agreement provides that upon the death of a child of the donor the trustees shall divide his said share into as many equal parts as there are children of said child surviving him shall collect each year the income from each part and shall pay over and distribute each year to the child of his grandchild of the donor for whom said part is set_aside until said child of his shall reach the age of thirty such portion of the income from said part and such portion of the principal of said part when the income is inadequate as may be necessary or desirable in the sound discretion of the trustees for the education care and support of said child upon said child’s reaching the age of thirty the trustees shall pay over and distribute all of the property with all accumulations thereon then remaining in said part to said child grandchild of the donor to be his absolutely and forever if said grandchild should die before reaching the age of thirty and without leaving any child of his surviving him the trustees shall divide his said part of said share equally among the other parts of said share or if there are no other children and no grandchildren of said child of the donor then surviving equally between the other two trusts article vii e of trust agreement provides in part that if said grandchild should plr-116720-00 die before reaching the age of thirty and should leave a child or children of his surviving him the trustees shall divide his said part of said share into as many equal sub-parts as there are children of said grandchild surviving him shall collect each year the income from each sub-part and shall pay over and distribute each year to the child of his great-grandchild of the donor for whom said sub-part is set_aside until said child shall reach the age of twenty-one such portion of the income from said sub-part and such portion of the principal of said sub-part when the income is inadequate as may be necessary or desirable in the sound discretion of the trustees for the education care and support of said child article vii j of trust agreement provides that the trustees shall hold each share each part of a share and each sub-part of a part of a share set up under this article vii as a separate trust article x c of trust agreement provides in part that the trustees acting jointly and in concert shall have full power and authority in their sole discretion and without being required to apply to any court for prior authority or subsequent approval in respect thereof and without being subject_to the laws of any state or nation in respect of the investment of trust funds or the management of trust property to manage hold improve sell convey exchange or lease perpetually or for any term even extending beyond the duration of any trust with or without privilege of purchase the whole or any part of the property or assets of the trust real or personal including any property that may be substituted for or added to property originally held for such prices and on such terms and conditions as the trustees may deem advisable and invest and reinvest any of the trust funds held hereunder in such amounts as the trustees may see fit in such stocks bonds insurance on any beneficiary’s life or other investments or property real or personal as they may in their discretion deem advisable without being bound by the laws of any state restricting the types or proportions of securities or other_property in which investments may be made by trustees and without applying to any court for prior authority therefor or for subsequent approval thereof article vii e of trust agreement provides for the distribution of the share of settlor’s grandchild who dies before attaining the age of thirty and leaving a child or children surviving in that case the share of settlor’s grandchild passes in equal shares to the children of settlor’s grandchild however no similar provision is made in article vii d of trust agreement for the share of settlor’s grandchild who dies after attaining the age of thirty but before the death of his or her beneficiary parent in that case the share of settlor’s grandchild passes not to his or her children but instead to settlor’s other grandchildren taxpayers represent that this is an arbitrary distinction and one that settlor did not intend recognizing that trust agreement contained a significant drafting error the former trustees one of whom had drafted or supervised the drafting of trust agreement filed petition in court in year plr-116720-00 on date court signed order court found that under article vii e as written if a grandchild of settlor should predecease his parent a child of settlor after reaching the age of with children surviving those children would not take any distribution from the respective trusts it was not settlor’s intention that this should occur but it was her intention that the surviving child or children of such a grandchild should receive the grandchild’s part of a share of the trust under order article vii e of trust agreement was modified in relevant part to read as follows changes underlined e if said grandchild should die before reaching the age of or having reached the age of should predecease his parent the child of donor leaving a child or children surviving the trustees upon the death of said parent shall divide the grandchild’s part of said share that he would have taken had he survived into as many equal sub-parts as there are children of said grandchild surviving him shall collect each year the income from each sub-part and shall pay over and distribute each year to the child of his great-grandchild of the donor for whom said sub-part is set_aside until said child shall reach the age of twenty-one in year bank as independent successor trustee determined that court did not have subject matter jurisdiction to enter an order modifying trust agreement because court did not have jurisdiction to enter order order is void under state law the taxpayers represent that none of the parties to order was aware that it was void based on lack of subject matter jurisdiction the remainder beneficiaries grandchildren and great-grandchildren of settlor of the trusts created under trust agreement have filed petition in court in petition the remainder beneficiaries have requested the court to enter a judgment constructing and reforming trust agreement under state code in order to correct a drafting error and to avoid the defeat and substantial impairment of the intended purpose and accomplishment of trust agreement under the reformed trust agreement if a grandchild of settlor dies before the death of his beneficiary parent the surviving child or children of that grandchild would be entitled in equal shares to the share that the grandchild would have received if he had survived his beneficiary parent in petition the remainder beneficiaries have requested court to enter a judgment partitioning each of the two trusts one for the benefit of a and the other for the benefit of b into two separate trusts as follows a as to the trust for the benefit of a one partitioned trust is to consist of a fractional share of the entire trust determined by multiplying the value of the entire trust by a fraction the numerator of which is dollar_figure and the denominator of which is the value of the entire trust as of the date of such partition and the other partitioned trust is to consist plr-116720-00 of the balance of the entire trust both partitioned trusts are to have identical beneficiaries and terms b as to the trust for the benefit of b one partitioned trust is to consist of a fractional share of the entire trust determined by multiplying the value of the entire trust by a fraction the numerator of which is dollar_figure and the denominator of which is the value of the entire trust as of the date of such partition and the other partitioned trust is to consist of the balance of the entire trust both partitioned trusts are to have identical beneficiaries and terms the remainder beneficiaries also have requested that court pursuant to state code authorize the trustee to allocate assets to the partitioned trusts on a non-pro rata basis in accordance with the trustee’s discretion each partitioned trust is to have a specified fractional share of the value of the entire trust prior to the partition the taxpayers represent that the remainder beneficiaries are informed and believe that a or b or both may elect later to relinquish his or her entire beneficial_interest as to a portion of his or her respective trust in order to facilitate such a renunciation or relinquishment the remainder beneficiaries have requested court to enter an order a partitioning both trusts one for the benefit of a and the other for the benefit of b into two separate but otherwise identical trusts and finding that it is or would be prudent and in the best interests of the trusts and their beneficiaries to do so or alternatively providing that the trustee has the authority to partition both trusts under state code and b finding that it is or would be prudent and in the best interests of the trusts and their beneficiaries to do so the remainder beneficiaries requested court delete article vii e of trust agreement and modify article vii d to read as follows i upon the death of a child of the donor the trustees shall divide his or her said share into as many equal parts as there are children of such child of the donor ie a grandchild of the donor then surviving and children of such child of the donor then deceased leaving a child or children then surviving ie a great-grandchild of the donor each part for a deceased grandchild of donor shall be further divided into as many sub-parts as there are children of such deceased grandchild of donor then surviving ii each part created for a grandchild who has reached the age of thirty years at the time said part is created shall be distributed outright to such grandchild each part created for a grandchild who has not reached the age of thirty years at the time said part is created shall be retained in trust as follows the trustees shall collect each year the income from such part and shall pay over and distribute each year to the plr-116720-00 grandchild for whom said part is created until said grandchild shall reach the age of thirty such portion of the income from said part and such portion of the principal of said part when the income is inadequate as may be necessary or desirable in the sound discretion of the trustees for the education care and support of said grandchild upon said grandchild reaching the age of thirty the trustees shall pay over and distribute all of the property with all accumulations thereon then remaining in said part to said grandchild to be his or hers absolutely and forever if a grandchild for whom a part is held hereunder should die before reaching the age of thirty and should leave a child or children surviving him or her the trustees shall divide the balance of that grandchild’s part into as many sub-parts as there are children of said grandchild of the donor ie a great-grandchild of the donor then surviving with such sub-parts held and distributed pursuant to d iii below if a grandchild for whom a part is held hereunder should die before reaching the age of thirty and should not leave a child or children surviving him or her the trustees shall divide and distribute the balance of that grandchild’s part equally among the other parts of said share or if there are no other children or grandchildren of said child of the donor then surviving equally between the other two shares of trust b iii each sub-part created for a great-grandchild who has reached the age of twenty-one years at the time said sub-part is created shall be distributed outright to such great-grandchild each sub-part created for a great-grandchild who has not reached the age of twenty-one years at the time said sub-part is created shall be retained in trust as follows the trustees shall collect each year the income from such sub-part and shall pay over and distribute each year to such great-grandchild for whom said sub-part is set_aside until said great-grandchild shall reach the age of twenty-one such portion of the income from said sub-part and such portion of the principal of said sub-part when the income is inadequate as may be necessary or desirable in the sound discretion of the trustees for the education care and support of said great-grandchild if a great- grandchild for whom a sub-part is held hereunder should die before reaching the age of twenty-one the trustees shall divide and distribute the balance of his or her sub-part equally among the other sub- parts of said part of said share or if there are no other children of said grandchild of the donor then surviving equally among the other parts of said share or if there are no other children or grandchildren of said child of the donor then surviving equally between the other two shares of trust b on date court issued order approving the proposed modification of the terms of trust agreement concerning the predeceased grandchild issue the proposed partition of the relevant trusts the proposed non-pro rata allocations of the assets of the plr-116720-00 relevant trusts and the proposed empowerment of the trustees to make loans to the beneficiaries of the trusts according to the prudent person standard under the law of state you represent that trust agreement became irrevocable as of the date of its execution on date there have been no additions to the trusts since date constructive or otherwise and there has been no other effective modification of the trusts or any construction or amendment to trust agreement you have requested on behalf of taxpayers the following rulings the trusts one for the benefit of a and her issue and the other for the benefit of b and his issue will retain their gst tax exempt status a after the proposed judicial construction and reformation of the trusts concerning the predeceased grandchild issue b after the partition of the trusts c after the non-pro rata allocations of trusts assets to the resulting trusts d if the trustee elects to make one or more loans to the beneficiaries who are descendants of a or b pursuant to article x c of trust agreement provided that such loans are adequately secured and subject_to a market rate of interest any non-pro rata allocation of assets to the partitioned trusts would not cause the trusts or any beneficiary to recognize gain_or_loss from a sale_or_other_disposition under sec_61 and sec_1001 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer under section of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the gst tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - plr-116720-00 a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust plr-116720-00 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned plr-116720-00 trusts will not be subject_to the provisions of chapter in this case the proposed division of the trusts by the trustees is substantively analogous to the facts presented in example of sec_26_2601-1 the proposed division of the trusts will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts accordingly based on the facts submitted and the representations made we conclude that the trusts one for the benefit of a and her issue and the other for the benefit of b and his issue will retain their gst exempt status after the partition of the trusts further under the reformation and the court order the proposed non-pro rata allocation of trust assets to the resulting trusts by the trustee must equal the outcome of the fraction of the total value allocated to each partitioned trust accordingly after the proposed non-pro allocation the trusts will retain their gst tax exempt status generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon or intended bogert bogert the law of trusts and trustees sec_991 revised 2d ed state law recognizes that if by mistake an instrument written fails to express the true intention or agreement of the parties equity will grant reformation of the instrument so as to make it correctly express the agreement actually made the rule applies to express inter_vivos trusts as well as to other written instruments any mistake of the scrivener which could defeat the intention may be corrected in equity by reformation whether the mistake is one of fact or law brinker v wobaco trust limited s w 2d tex civ app texarkana upon consideration of the facts and applicable case law we conclude that the proposed reformation concerning article vii e corrects a scrivener’s error and is consistent with applicable state law and therefore the trusts will retain their gst exempt status following the reformation of the trust agreement to correct this error article x c confers administrative_powers of the trustee to invest and manage the trust assets petitioners requested and the court found that article x c of trust agreement should be construed to permit the trustee to make loans to beneficiaries as long as the loans were made under the prudent person standard under the law of state for gst tax purposes as long as loans made to beneficiaries of the trusts are secured and at a market rate of interest the trusts will not lose their gst tax exempt status based on the facts submitted and representations made we conclude that the trusts one for the benefit of a and her issue and the other for the benefit of b and his issue will retain their gst tax exempt status a after the proposed judicial construction and reformation of the trusts concerning the predeceased grandchild issue b after the partition of the trusts c after the non-pro rata allocations of trusts plr-116720-00 assets to the resulting trusts and d if the trustee elects to make one or more loans to the beneficiaries who are descendants of a or b pursuant to article x c of trust agreement provided that such loans are adequately secured and subject_to a market rate of interest sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially in_kind or extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference if the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite each of the two trusts one for the benefit of a and the other for the benefit of b will be partitioned into two successor trusts and will distribute its assets to each successor trust on an in-kind non-pro-rata basis each successor trust will have the same current beneficiary and remainder beneficiaries as that of the original trusts further other terms and conditions of each successor trust will be the same as those of the original trusts accordingly the sum of a beneficiary’s property rights under the original trusts will equal the beneficiary’s combined sum of such rights under the two successor trusts as no material difference in the rights and powers of a beneficiary will result from the partition a beneficiary will sustain no gain_or_loss under sec_61 or sec_1001 from the partition this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the plr-116720-00 transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
